 11302 NLRB No. 2LABORERS LOCAL 464 (TERRA ENGINEERING)1All dates refer to 1990 unless otherwise indicated.2The Carpenters did not appear at the hearing nor submit a brief.3The Employer, by virtue of a letter of assent, is a party to the collective-bargaining agreement between Madison Employers Council and Laborers'
International Union of North America Local No. 464. The most recent agree-
ment between the parties is effective by its terms from June 1, 1990, until
May 31, 1993.4On August 21, 1990, the Milwaukee & Southeast Wisconsin District Coun-cil of Carpenters filed a grievance against Oscar Boldt Construction CompanyContinuedLaborers International Union of North AmericaLocal 464 and Terra Engineering & Construc-tion Corporation and Milwaukee & Southeast
Wisconsin District Council of Carpenters. Case30±CD±133March 11, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled August 23, 1990,1by the Employer, alleging thatthe Respondent Laborers International Union of North
America Local 464 (Laborers) violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Milwaukee & Southeast Wisconsin District Council of
Carpenters (Carpenters).2The hearing was held De-cember 10, before Hearing Officer Rocky L. Coe.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, Terra Engineering & ConstructionCorporation, a Wisconsin corporation, is a construction
firm with its principal office in Madison, Wisconsin.
During the past calendar year, a representative period,
it purchased and received goods, materials, products,
and services valued in excess of $50,000 from suppli-
ers located outside the State of Wisconsin. The parties
stipulate, and we find, that the Employer is engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that the Laborers is a labor organization
within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has a contract with Oscar Boldt Con-struction Company to perform the excavation, and the
sheeting work that accompanies the excavation, for a
new addition at St. Mary's Hospital which is located
in the city of Madison, Dane County, Wisconsin. The
excavation and sheeting work was scheduled to be per-
formed in July, August, and September 1990. The Em-
ployer assigned the sheeting work to employees rep-resented by the Laborers, with whom it is a party toa collective-bargaining agreement.3Sheeting normally is performed by a crew of ap-proximately five people: an equipment crane operator
for handling the sheets; another operator for handling
or running the piece of equipment that is used to in-
stall the sheets; a foreman to help handle the sheets;
and then normally two laborers that perform the func-
tion of hooking the sheets up so that the crane can
then pick them and set the sheets and lock them to-
gether prior to driving. Each panel of the sheets is nor-
mally anywhere from 18 inches to approximately 24
inches wide. They range in lengths from 20 to 60 feet.
The sheets are used to hold the earth or soil back for
an excavation.About 1 week after the sheeting work had begun,Greg Sefcik, business representative for the Carpenters,
contacted the Employer's president and chief executive
officer, Gary Zimmerman, and asked why carpenters
were not being used to install the sheeting. Zimmer-
man responded that the sheeting work has always been
assigned to laborers and that is who the Employer was
using. Sefcik asked Zimmerman to reconsider the as-
signment and requested a meeting. Prior to the meet-
ing, however, Sefcik telephoned Zimmerman to ask
him to reconsider and to assign the sheeting to car-
penters. When Zimmerman told Sefcik that the sheet-
ing work would not be reassigned, Sefcik replied,
``Well, it doesn't sound like you want to cooperate,and as a result, if you are not going to do that, then
you don't leave me any other choice but to ... put

up some type of picket on the job.''On August 17, a meeting was held in the Employ-er's office with Sefcik and Ron Lemon, from the Mil-
waukee area, representing the Carpenters, and Business
Manager Robert Niebuhr and Field Representative
Tom Fisher representing the Laborers. Lemon stated
that in Milwaukee, the carpenters performed all the
piledriving and sheeting type of work. Lemon also in-
formed the group that the Carpenters Council had un-
dergone restructuring and that Madison area Carpenters
were no longer independent as they had been in the
past; that Madison was now under the Milwaukee ju-
risdiction, and ``that is the way it was going to be in
Madison.'' Lemon stated that he had been personally
involved in piledriving in the past, and as far as he
was concerned that was carpenters' work, and the car-
penters should perform that work. The Carpenters' rep-
resentatives then indicated that they would be filing a
subcontracting grievance against Oscar Boldt.4 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
alleging that several provisions of the 1990±1993 Carpenters' agreement hadbeen violated.5Chairman Stephens, in agreeing that there are competing claims for thework, finds that the Carpenters' threat to picket, made in furtherance of its
claim, distinguished this case from Laborers Local 731 (Slattery Associates),298 NLRB 78 (1990), in which he dissented on the ground that a union's ef-
fort to enforce a union signatory clause does not, without more, constitute a
competing claim for work.According to Niebuhr's testimony, he first becameaware that the Carpenters filed a grievance against
Oscar Boldt on August 22, following a conversation
with Carpenters Agent Bill Bareau. Niebuhr stated that
he immediately telephoned the Employer and asked for
Gary Zimmerman, who was unavailable. Niebuhr's call
was returned by Scott Zimmerman, the Employer's
civil engineer and project manager. Niebuhr expressed
his concerns regarding the Carpenters' recent attempt
to put pressure on the general contractor to reassign
the sheeting work for the St. Mary's Hospital project,
and informed the Respondent that the Laborers ``did
not intend to give that jurisdiction up,'' and if the
sheeting work was reassigned to employees rep-
resented by the Carpenters, ``we would pull all ourpeople [working for Terra on that project] and picket,
or possibly both.'' Scott Zimmerman indicated that he
understood the Laborers' position and that ended the
conversation.B. Work in DisputeThe disputed work is the sheeting of the excavationfor an addition to St. Mary's Hospital in Madison,
Wisconsin.C. Contentions of the PartiesThe Employer states that the disputed work belongsto employees represented by the Laborers. The Labor-
ers claims the disputed work and admits by affidavit
and at the hearing that on August 22 it threatened eco-
nomic action in the form of pulling its men off the job
and subsequent picketing if the Employer reassigned
the work in dispute to carpenters. The Carpenters, by
letter dated December 7, asserted that the disputed
sheeting work is really piledriving work which belongs
to it. The Carpenters are pursuing an independent sub-
contracting grievance against Oscar Boldt for assigning
the disputed work to the Employer.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute. Section 8(b)(4)(D)
makes it an unfair labor practice to take coercive ac-
tion with the object to ``for[ce] or requir[e] any em-
ployer to assign particular work to employees in a par-
ticular labor organization or in a particular trade, craft,
or class rather that to employees in another labor orga-
nization or in another trade, craft, or class ....'' In
order to find reasonable cause to believe Section8(b)(4)(D) has been violated, ``there must be evidencethat one group of employees has exerted improper
pressure upon the Employer to compel it to assign cer-
tain work to that group of employees rather than to an-
other group which also seeks the work.'' Auto WorkersLocal 957 (General Motors), 239 NLRB 365, 366(1978).At the beginning of the dispute, employees rep-resented by the Laborers had been assigned to perform
the work in dispute. The Carpenters insisted that the
work belongs to employees whom it represents and in-
formed the Employer that its members would picket
the jobsite and file a formal grievance against Oscar
Boldt if the disputed work was not assigned to its
members. Accordingly, there are competing claims to
disputed work between rival employee groups.5In re-sponse to the Carpenters' claim of the work in dispute,
the record indicates that on August 22 the business
manager for the Laborers threatened the Employer that
if the sheeting work on the St. Mary's Hospital project
was reassigned to carpenters it would pull all its men
from the project and subsequently picket the jobsite.
There is no evidence that this threat was not genuine
and therefore there is reasonable cause to believe that
the Laborers used proscribed means to enforce its
claim to the disputed work. There is no agreed-on
method for voluntary resolution of the dispute to
which all parties are involved.Based on our findings above, we find reasonablecause to believe that a violation of Section 8(b)(4)(D)
has occurred and that there exists no agreed-on method
for voluntary adjustment of the dispute within the
meaning of Section 10(k) of the Act. Accordingly, we
find that the dispute is properly before the Board for
determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute. 13LABORERS LOCAL 464 (TERRA ENGINEERING)6The municipal utility contractors or excavating contractors have used la-borers to perform all sheeting type of work. The Milwaukee Council of Car-
penters recently assumed jurisdiction in Dane County and is attempting to
change the area and industry practice.1. Certification and collective-bargainingagreementsThere was no evidence presented that either labororganization has been certified by the Board as the col-
lective-bargaining representative for any of the em-
ployees involved. Accordingly, this factor is not help-
ful in determining the dispute.The Employer has a collective-bargaining agreementwith the Laborers. Their most recent contract expires
May 31, 1993. The agreement specifically mentions
the disputed work in the section on ``Laborers' Juris-
dictional Work.'' (Art. VII, sec. 2(a), p. 11):Excavations for building and all other construc-tion; digging of trenches, piers, foundations and
holes; digging, lagging, sheeting, cribbing, bracing
and propping of foundations, holes, caissons,
cofferdams, dams, dikes and irrigation trenches,
canals, and all handling, filling and placing of
sandbags connected therewith.The Employer is not a signatory to an agreement withthe Carpenters.Under the circumstances, we find that this factor fa-vors an award of the disputed work to the employees
represented by the Laborers.2. Employer preference and past practiceThe Employer prefers to use the employees rep-resented by the Laborers, and its past practice since the
mid-1970s has been to use laborers to perform this
type of sheeting work.We find that the factor of employer preference andpast practice favors an award to employees represented
by the Laborers.3. Area practiceAccording to the uncontradicted testimony of theEmployer's president and chief executive officer, Gary
Zimmerman, and Robert Niebuhr, business manager
for the Laborers, the other excavating contractors in
the Madison, Dane County area who were contacted,
reported that all sheeting work is assigned to and per-formed by laborers.6Therefore, this factor favors anaward of the disputed work to the employees rep-
resented by the Laborers.4. Economy and efficiency of operationsWe find, based on the testimony of Zimmerman andNiebuhr, that utilizing the employees represented by
the Laborers is more economical because of the limited
amount of sheeting work to be done. The Employer
can use the trained laborer who is regularly at the job-
site to perform other work functions rather than hire a
carpenter for this sole operation.Accordingly, we conclude that the factors of econ-omy and efficiency of operations favor awarding the
work to employees represented by the Laborers.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by the Laborers
Local 464 are entitled to perform the work in dispute.
We reach this conclusion by relying on the factors of
the Employer's collective-bargaining agreement with
the Laborers, the Employer's preference and past prac-
tice, area practice, and economy and efficiency of op-
erations.In making this determination, we are awarding thework to the employees represented by the Laborers
Local 464, not to that Union or its members. The de-
termination is limited to the controversy that gave rise
to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Terra Engineering & ConstructionCorporation represented by Laborers International
Union of North America Local 464 are entitled to per-
form the sheeting work at the St. Mary's Hospital
project.